DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-24,40, and 55-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,089,644. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed towards the same subject matter using different wording.
For example, the determining step in network node claims 1, 27, and 55 recite “determining a configuration of the wireless device for ProSe operation such that an aggregated interruption to WAN operation of the wireless device due to ProSe operations on the at least two carriers is below an allowed interruption value, wherein the aggregated interruption to the WAN operation of the wireless device comprises a total of interruptions to WAN operation on the at least two carriers” which are met by U.S. Patent No. 11,089,644 determining step in the network node claims 1, 23, and 25 which recite “determining a configuration of the wireless device for ProSe operation such that an aggregated interruption to the WAN operation of the wireless device due to ProSe operations on the at least two carriers is below an allowed interruption value, wherein determining the configuration comprises adapting a ProSe periodicity of at least one of the at least two carriers configured for ProSe operation at the wireless device to an adapted value as a function of a total number of carriers configured for ProSe operation at the wireless device”.
It would have been obvious to one of ordinary skill in the art before the effective filing date to reword the determining step and claim as a new invention. 
Wireless device claims 14, 40 and 56 of the instant application are anticipated by U.S. Patent No. 11,089,644 claims 12, 24 and 26.  For example, the instant application is a broader version therefore is an obvious variant.  Claims 14, 40 and 46 of the instant application recite all the elements in claims 12, 24 and 26 of U.S. Patent No. 11,089,644 with the exception of “obtaining a minimum value of periodicity with which to configure ProSe operation of the wireless device on the at least two carriers, the minimum value of periodicity comprising a minimum periodicity for ProSe operation that enables the aggregated interruption to the WAN operation of the wireless device to be below the allowed interruption value, wherein the configuring the ProSe radio resources on the at least two carriers is based on the obtained minimum value of periodicity, and the minimum value of periodicity with which to configure ProSe operation of the wireless device is a function of a total number of carriers configured for ProSe operation at the wireless device”.  Nonetheless, the removal of said limitation from claims 14,40 and 56 of the instant application makes the claims a broader version of U.S. Patent No. 11,089,644.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlsson (CCPA) 136 USPQ 184 (1963), claims 14, 40, and 56 of the instant application are not patentably distinct from claims 12, 24, and 26 of U.S. Patent No. 11,089,644.  
Claims 2-3 are met by claims 2-3 of U.S. Patent No. 11,089,644.
Claims 4-5 are met by claim 1 of U.S. Patent No. 11,089,644.
Claim 6 is met by claim 4 U.S. Patent No. 11,089,644.
Claim 7 is met by claim 5 U.S. Patent No. 11,089,644.
Claim 8 is met by claim 6 U.S. Patent No. 11,089,644.
Claim 9 is met by claim 7 U.S. Patent No. 11,089,644.
Claim 10 is met by claim 8 U.S. Patent No. 11,089,644.
Claim 11 is met by claim 9 U.S. Patent No. 11,089,644.
Claim 12 is met by claim 10 U.S. Patent No. 11,089,644.
Claim 13 is met by claim 11 U.S. Patent No. 11,089,644.
Claim 15 is met by claim 13 U.S. Patent No. 11,089,644.
Claim 16 is met by claim 14 U.S. Patent No. 11,089,644.
Claims 17-18 are met by claim 14 U.S. Patent No. 11,089,644.
Claim 19 is met by claim 18 U.S. Patent No. 11,089,644.
Claim 20 is met by claim 15 U.S. Patent No. 11,089,644.
Claim 21 is met by claim 16 U.S. Patent No. 11,089,644.
Claim 22 is met by claim 19 U.S. Patent No. 11,089,644.
Claim 23 is met by claim 17 U.S. Patent No. 11,089,644.
Claim 24 is met by claim 20 U.S. Patent No. 11,089,644.
Claim 25 is met by claim 21 U.S. Patent No. 11,089,644.
Claim 26 is met by claim 22 U.S. Patent No. 11,089,644.
Response to Arguments
2.	Applicant’s arguments with respect to claims1-27, 40, 55-56  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2018/0206252) Thangarasa et al teaches the maximum interruption probability or interruption rate (e.g., 0.5%) on Wan due to ProSe operation can be predefined, or the maximum rate can be configured by the network.
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646